United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 30, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-40328
                           Summary Calendar



ARTURO RIVERA,


                                      Plaintiff-Appellant,

versus



JULIO SALAZAR, Individually and in His Official Capacity as
a Corrections Officer at the William G McConnell Unit; ALAN
R CANTU, Individually and in His Official Capacity as a
Corrections Officer at the William G McConnell Unit; WILLIAM
L STEPHENS, Individually and in His Official Capacity as
Senior Warden II, at the William G McConnell Unit; DOMINGO
A CARRILLO, Individually and in His Official Capacity as Major
of Correction Officers at the William G McConnell Unit;
AURELIO AMBRIZ, Individually and in His Official Capacity as
Captain of Correctional Officers at the William G McConnell
Unit; MICHAEL L PARKER, Individually and in His Official
Capacity as Captain of Correction Officers (DHO) at the
William G McConnell Unit; ANDRES GALLEGOS, Individually and
in His Official Capacity as Lieutenant of Correctional
Officers at the William G McConnell Unit; JAROD A BLEIBDREY,
Individually and in His Official Capacity as Sergeant of
Correctional Officers at the William G McConnell Unit;
MARTHA E NAVAJASGALLEGOS, Individually and in Her Official
Capacity as Sergeant of Correctional Officers at the William
G McConnell Unit,



                                      Defendants-Appellees.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 2:04-CV-552
                      --------------------
                           No. 05-40328
                                -2-

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Arturo Rivera, a Texas prisoner (# 716185), filed this pro

se civil rights complaint, pursuant to 42 U.S.C. § 1983, against

several correctional officials.    He alleged that Correctional

Officer Julio Salazar assaulted him, that Officer Alan Cantu was

standing by and did nothing to stop it, and that Salazar then

filed a false disciplinary report in retaliation for Rivera’s

having reported the assault.   He alleged that other defendants

did nothing about Rivera’s grievance regarding these matters and

that they conspired to “aid and abet” the false disciplinary

proceedings against him.   On January 27, 2005, the district court

issued a “Final Judgment Dismissing Certain Claims,” dismissing

Rivera’s claims against all of the defendants other than Salazar

and Cantu but retaining on the court’s docket the claims against

those two defendants.

     This court must examine the basis of its jurisdiction sua

sponte.   Wilkens v. Johnson, 238 F.3d 328, 330 (5th Cir. 2001).

The district court’s grant of partial summary judgment did not

dispose of all of the claims and was therefore not a final

judgment under 28 U.S.C. § 1291.    See Briargrove Shopping Ctr.

Joint Venture v. Pilgrim Enter., Inc., 170 F.3d 536, 538-39 (5th



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 05-40328
                                 -3-

Cir. 1999).   In addition, the court did not certify the finality

of the dismissed claims under FED. R. CIV. P. 54(b).    Although the

district court labeled the judgment “final,” the document does

not reflect an “unmistakable intent” to enter an appealable

partial judgment under Rule 54(b).    See id. at 539-40.    However,

the district court has subsequently entered final judgment as to

the claims against Salazar and Cantu.      Accordingly, we may

exercise appellate jurisdiction over the January 27, 2005,

judgment.   See Boudreaux v. Swift Transp. Co., 402 F.3d 536, 539

n.1 (5th Cir. 2005); Barrett v. Atlantic Richfield Co., 95 F.3d

375, 379 (5th Cir. 1996).

     By failing to brief any challenge to the district court’s

conclusion, under 28 U.S.C. § 1915A(b), that he failed to state a

claim as to defendants Major Domingo Carrillo, Captains Aurelio

Ambriz and Michael Parker, Lieutenant Andres Gallegos, and

Sergeants Martha Navejas-Gallegos and Jarod Bleibdrey, Rivera has

effectively abandoned his claims against those defendants.

See Salazar-Regino v. Trominski, 415 F.3d 436, 451 (5th Cir.

2005); FED. R. APP. P. 28(a)(9).

     Rivera argues that Assistant Warden Alfonso Castillo and

Senior Warden William Stephens were liable as supervisors.       He

maintains that Castillo was aware of many inmate complaints about

Officer Salazar and of Salazar’s “proclivity to bring false

charges against inmates in retaliation for reporting his various

abuses.”    He asserts that Castillo “employed a wholly inadequate
                           No. 05-40328
                                -4-

and impotent disciplinary system that permitted officer[ ]s like

Officer Salazar to continue to employ their bullish methods

without sanction.”   Rivera has not, however, described the

history of complaints against Salazar or explained how Castillo’s

disciplinary system was “inadequate and impotent.”   Although he

asserts that Castillo created a “policy or custom under which

unconstitutional practices occurred,” he describes neither the

policy or custom nor the “unconstitutional practices.”   These

conclusory allegations are insufficient to establish supervisory

liability.   See Oliver v. Scott, 276 F.3d 736, 742 (5th Cir.

2002); Thompkins v. Belt, 828 F.2d 298, 305 (5th Cir. 1987).     The

district court did not err in concluding that Rivera had failed

to state a cognizable constitutional claim against either

Castillo or Stephens.   See Berry v. Brady, 192 F.3d 504, 507 (5th

Cir. 1999); Ruiz v. United States, 160 F.3d 273, 275 (5th Cir.

1998); 28 U.S.C. § 1915A(b).

     The January 27, 2005, judgment of the district court is

AFFIRMED.